Case 2:20-cr-00579-SVW Document 207-9 Filed 03/22/21 Page 1 of 3 Page ID #:1735




                            EXHIBIT 7
  Case 2:20-cr-00579-SVW Document 207-9 Filed 03/22/21 Page 2 of 3 Page ID #:1736


                                                                         - 1 of 2 -
FD-302 (Rev. 5-8-10)

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       12/15/2020



           A search warrant and two arrest warrants, issued in the United States
        District Court for the Central District of California on November 3, 2020,
        signed by the Honorable Alka Sagar, United States Magistrate Judge, were
        executed at                         Encino, CA 91316 at 0600 hours on
        November 5, 2020.

           At approximately 0600 hours, Federal Bureau of Investigation - Los
        Angeles (FBI-LA)SWAT entered and cleared the target location. Pursuant to
        authorized arrest warrants, AYVAZYAN and DADYAN were taken into custody
        without incident. AYVAZYAN and DADYAN were subsequently transported by FBI
        and Internal Revenue Service - Criminal Investigation (IRS-CI) Agents to
        Adventist Health White Memorial hospital for rapid COVID testing, prior to
        being transported to Metropolitan Detention Center for intake and booking.

           At approximately 0620 hours, the location was deemed clear by FBI-LA
        SWAT. Control of the location was turned over to the search team for
        execution of the search warrant. Prior to the search, entry photographs were
        taken. Photographs were also taken of the evidence seized. The following
        FBI-LA, IRS-CI, Small Business Association - Office of the Inspector General
        (SBA-OIG), Federal Housing Finance Agency – Office of the Inspector General
        (FHFA-OIG), and Los Angeles Police Department (LAPD) personnel assisted with
        the search:

            •    SA Madison MacDonald - FBI-LA
            •    SA Kaare Mathison – FBI-LA
            •    SA Monica Birnbaum – FBI-LA
            •    SA Robert Chowthi – FBI-LA
            •    SA Lusi Santisteban – FBI-LA
            •    ECT – Maggie Sefrakian - FBI-LA
            •    SA Paul Richard – FHFA-OIG
            •    SA James Thiede – FHFA-OIG (Photo Log)
            •    SA Jay Johnson – FHFA-OIG
            •    SA Mark Niro – FHFA-OIG (Photographer)




   Investigation on    11/05/2020           at   Los Angeles, California, United States (In Person)

   File #   29O-LA-3280255                                                                                                   Date drafted    12/14/2020

   by   MACDONALD MADISON
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
    CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER                                                                        DOJ_PROD_0000153633
      Case 2:20-cr-00579-SVW Document 207-9 Filed 03/22/21 Page 3 of 3 Page ID #:1737




FD-302a (Rev. 5-8-10)


          29O-LA-3280255
Continuation of FD-302 of   (U) Search Warrant                  , On   11/05/2020   , Page   2 of 2




              •   SA Herminia Neblina – FHFA-OIG (Sketch)
              •   SA James Shields – FHFA-OIG
              •   Jim Harbin – FHFA-OIG
              •   SA Ryan Robinson – IRS-CI
              •   SA Steven Bellis – IRS-CI
              •   SA Anton Chu – IRS-CI
              •   SA Nolan Fuller – IRS-CI
              •   SA Michael Lee – IRS-CI
              •   SA Stephanie Posey – IRS-CI
              •   SSA Bryan Glover – IRS-CI
              •   SA Richard Nadas – IRS-CI
              •   SAT Simon Lai – IRS-CI
              •   SA Michael Ji – IRS-CI
              •   SA Lizandro Lopez – IRS-CI
              •   SA Jasmin Gonzalez – SBA-OIG
              •   SA Tim Massino – SBA-OIG
              •   Det. Lyle Baarnes - LAPD

             Once the search was completed, exit photographs were taken and copies of
          the search warrant and FD-597 Property Receipt were left at the residence.

             The collected evidence, including valuables, was transported by SA
          MacDonald to the appropriate FBI Los Angeles Evidence facilities.

             Copies of the FD-597, Photo Log, Photographs, Property Sketch, Sign-In
          Log and Evidence Collected Log are all attached to this report as a 1A.




         CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER             DOJ_PROD_0000153634
